DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/08/2022 has been entered.  Claims 1-7 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/08/2022.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/08/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-4 and 7 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-6 directed to an invention non-elected without traverse.  Accordingly, claims 5-6 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please cancel claims 5-6.
REASONS FOR ALLOWANCE
Claims 1-4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest a hot rolled steel sheet of the instantly claimed composition and microstructure that satisfies relational expression 2, and further the prior art fails to teach a hot rolled steel sheet that is manufactured in a method that would cause the properties of claim 1 to be inherent.
The closest prior art Murakami et al. (US 20140161659 A1) herein Murakami, teaches a hot rolled steel sheet that has a composition and a manufacturing method that overlaps with the steel of the instant application, however Murakami does not disclose satisfying relational expression 2, nor does Murakami teach satisfying relational 3 which is critical to being able to obtain the instantly claimed relational expression 2 [Tables 2-3, instant spec], nor does Murakami disclose examples that would inherently meet relational expression 2, therefore the limitations of instant claim 1 are distinct over the prior art.  Claims 2-4 and 7 further limit claim 1 and are therefore also distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734